Label Matrix for local noticing                      Joel Ard                                             Susan M Edison
0981-2                                               Ard Law Group PLLC                                   WA Attorney General’s Office
Case 18-14536-MLB                                    P.O. Box 11633                                       Bankruptcy & Collections
Western District of Washington                       Bainbridge Island, WA 98110-5633                     800 Fifth Ave, Ste 2000
Seattle                                                                                                   Seattle, WA 98104-3188
Tue Nov 24 16:36:44 PST 2020
Timothy Donald Eyman                                 Larry B. Feinstein                                   Dina Yunker Frank
11913 59th Ave W                                     929 108th Ave. N.E.                                  Attorney General of Washington
Mukilteo, WA 98275-5569                              Suite 1200                                           Bankruptcy and Collections
                                                     Bellevue, WA 98004-4787                              800 Fifth Ave, Ste 2000
                                                                                                          Seattle, WA 98104-3188

Seth Goodstein                                       Gregor A Hensrude                                    Internal Revenue Service
Goodstein Law Group, PLLC                            Klinedinst PC                                        PO Box 7346
501 South G Street                                   701 Fifth Avenue                                     Philadelphia, PA 19101-7346
Tacoma, WA 98405-4715                                Suite 1220
                                                     Seattle, WA 98104-7007

PC Klinedinst                                        Klinedinst PC                                        Klinedinst, PC
Klinedinst PC                                        c/o Daniel Agle, Esq.                                701 Fifth Avenue, Suite 1220
701 5th Ave.                                         501 W Broadway, 6th Floor                            Seattle, WA 98104-7007
Ste. 1220                                            San Diego, CA 92101-3536
Seattle, WA 98104-7007

Robert M. McCallum                                   Thomas D. Neeleman                                   Eric S Newman
Lesourd & Patten, P.S.                               Neeleman Law Group                                   Office of the Attorney General
20 Sixth Ave NE                                      1904 Wetmore, #200                                   800 Fifth Ave, Ste 2000
Issaquah, WA 98027-3428                              Everett, WA 98201-6110                               Seattle, WA 98104-3188


Gretchen Sand                                        Kathryn Scordato                                     Martin L. Smith
PO Box 6503                                          Vortman & Feinstein                                  700 Stewart St Ste 5103
Kennewick, WA 99336-0627                             929 108th Ave NE, Ste 1200                           Seattle, WA 98101-4438
                                                     Bellevue, WA 98004-4787


State of Washington Attorney                         Laurie M Thornton                                    United States Trustee
General’s Office                                     Office of the U.S. Trustee                           700 Stewart St Ste 5103
Attn: Linda Dalton                                   700 Stewart Street                                   Seattle, WA 98101-4438
PO Box 40100                                         Seattle, WA 98101-4439
Olympia, WA 98504-0100




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Joel Ard                                          (u)Goodstein Law Group PLLC                          (u)David Hawthorne




(u)Hawthorne and Co                                  (u)Law Offices of Paul L Schneiderman                (u)Robert McCallum




               Case 18-14536-MLB               Doc 307-2        Filed 11/24/20          Ent. 11/24/20 16:40:01           Pg. 1 of 2
(u)Richard B Sanders                  (u)State of Washington                   End of Label Matrix
                                                                               Mailable recipients   20
                                                                               Bypassed recipients    8
                                                                               Total                 28




               Case 18-14536-MLB   Doc 307-2     Filed 11/24/20   Ent. 11/24/20 16:40:01      Pg. 2 of 2
